Exhibit 10.26

 

VACANT LAND PURCHASE AGREEMENT

 

Date:                                      , 2004

 

Datalink Corporation, a Minnesota corporation (“Seller”), hereby acknowledges
receipt from Park Avenue Lofts, LLC or its assigns (“Buyer”) of the sum of One
Thousand and No/100 Dollars ($1,000.00) by cash as “Earnest Money” to be
deposited by Seller upon execution of this Purchase Agreement by all parties,
but to be returned to Buyer if this Purchase Agreement is not accepted by
Seller.  Said Earnest Money is part payment for the purchase of property located
at Chanhassen, County of Carver, State of Minnesota, legally described as:

 

Lot Six (6), Block One (1), Chanhassen Lake Business Park 7th Addition.

 

which Property Seller has this day agreed to sell to Buyer for the sum of Two
Hundred Thousand and No/100 Dollars ($200,000.00) (“Purchase Price”), which
Buyer agrees to pay in the following manner:

 

Earnest Money of $1,000.00;

 

$199,000.00 cash on or before December 1, 2005, (the “Date of Closing”).

 

1.             ENVIRONMENTAL CONTINGENCY.  This Purchase Agreement is subject to
satisfaction or waiver by Buyer the following contingency, and if the following
contingency are not satisfied or waived, in writing, by Buyer by the Closing
Date, this Purchase Agreement may be terminated by Buyer, in which event all
Earnest Money shall be refunded to the Buyer, and Buyer and Seller agree to sign
a cancellation of the Purchase Agreement.

 

a.                                       Buyer obtaining at Buyer’s expense, any
environmental reports or assessments desired by Buyer and assurances acceptable
to Buyer from all applicable governmental authorities that the Property is
acceptable to Buyer in their sole discretion. 

 

Seller grants Buyer and Buyer’s agents permission of access to the Property for
testing, and inspection purposes.

 

2.             SPECIAL WARRANTIES OF SELLER.

 

a.                                       To the best of Seller’s knowledge there
are no hazardous wastes, abandoned wells, or underground storage tanks located
on the Property.

 

b.                                      Seller warrants that the property does
not receive preferential tax treatment (i.e., Green Acres, etc.).

 

c.                                       Seller warrants that Seller has not
received any notice from any governmental authority as to violation of any law,
ordinance or regulation.  If the Property is subject to restrictive covenants,
Seller warrants that Seller has not received any notice from any person or
authority as to a breach of the covenants.  Any notices received by Seller will
be provided to Buyer immediately.

 

3.             DEED/MARKETABLE TITLE.  Upon performance by Buyer, Seller shall
deliver a recordable limited warranty deed and all ancillary documents required
for the recording thereof, conveying marketable title, subject to:

 

a.                                       Building and zoning laws, ordinances,
state and federal regulations;

 

b.                                      Restrictions relating to use or
improvement of the property without effective forfeiture provisions accepted by
Buyer;

 

c.                                       Reservation of any mineral rights by
the State of Minnesota;

 

d.                                      Utility and drainage easements;

 

--------------------------------------------------------------------------------


 

e.                                       “Permitted Encumbrances” on Exhibit A
attached.

 

4.             TITLE AND EXAMINATION.  Seller shall, within twenty (20) days
after Buyer’s written request stating it’s intended Closing Date, furnish a
title commitment from Chicago Title Insurance Corp., certified to date to
include proper searches covering bankruptcies, state and federal judgments and
liens, and levied and pending special assessments, in the full amount of the
purchase price.  Buyer shall be allowed 10 days after receipt of the title
commitment for examination of title and making any objections, which shall be
made in writing or deemed waived.  If any objection is so made, Seller shall
have twenty (20) days to notify Buyer of Seller’s intention to cure such
objections within thirty (30) days from Seller’s receipt of such written
objection.  If notice is given, the Date of Closing shall be postponed pending
correction of title, but upon correction of title and within 10 days after
written notice to Buyer the parties shall perform this Purchase Agreement
according to its terms.  If no such notice is given or if notice is given but
title is not corrected within the time provided for, this Purchase Agreement may
be terminated by Buyer.  In such event, neither party shall be liable for
damages hereunder to the other, the Earnest Money shall be refunded to Buyer,
and Buyer and Seller agree to sign a cancellation of Purchase Agreement.

 

5.             REAL ESTATE TAXES.  Real estate taxes payable in the year in
which the Date of Closing occurs shall be prorated to the Date of Closing on a
calendar year basis.

 

Seller warrants taxes due and payable in the year 2005 will be non-homestead
classification.  Seller makes no representation concerning the amount of
subsequent real estate taxes.

 

6.             SPECIAL ASSESSMENTS.  Buyer shall assume all special assessments
levied, pending or of record as of the Date of Closing.

 

7.             RISK OF LOSS.  If there is any loss or damage to the Property
between the date hereof and the Date of Closing, for any reason including fire,
vandalism, flood, earthquake or act of God, the risk of loss shall be on
Seller.  If the property is destroyed or substantially damaged before the Date
of Closing, this Purchase Agreement may be terminated by Buyer, in which event
the Earnest Money shall be refunded to Buyer, and Buyer and Seller agree to sign
a cancellation of Purchase Agreement.

 

8.             DEFAULT.  If Buyer defaults in any of the agreements herein,
Seller may terminate this Purchase Agreement, in which event, Seller’s sole
remedy against Buyer shall be termination of this Agreement and retention of the
Earnest Money as liquidated damages.  Buyer shall have the right to either
terminate this agreement without any claim for damages or it shall have the
right of specific performance of this Agreement, provided this Purchase
Agreement is not terminated by Buyer, and further provided, as to specific
performance, such action is commenced within six months after such right of
action arises.

 

9.             TIME OF ESSENCE.  Time is of the essence in this Purchase
Agreement.

 

10.           ENTIRE AGREEMENT.  This Purchase Agreement, any attached exhibits
and any addenda or amendments signed by the parties, shall constitute the entire
Agreement between Seller and Buyer, and supersedes any other written or oral
agreements between Seller and Buyer.  This Purchase Agreement can be modified
only in writing signed by Seller and Buyer.

 

11.           POSSESSION.  Seller shall deliver possession of the property not
later than the Date of Closing.

 

12.           AMEND EASEMENT.  At Closing, Buyer shall amend the Permitted
Parking Easement to release Seller from any future obligations under the
Easement.

 

 

SELLER:

 

 

 

 

 

Printed Name:

 

 

2

--------------------------------------------------------------------------------


 

 

BUYERS:

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

Printed Name:

 

DATE OF FINAL ACCEPTANCE

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERMITTED ENCUMBRANCES

 

1.                                       Terms and Conditions of Development
Contract by and between the City of Chanhassen and Traden, LLC dated June 14,
1999, filed June 28, 1999 as Document No. T109290, Office of the Registrar of
Titles, Carver County, Minnesota.

 

2.                                       Subject to drainage and utility
easements as shown on the recorded plat of Chanhassen Lakes Business Park 7th
Addition.

 

3.                                       Easement held by Minnesota Gas Company,
successor in interest to Minnesota Valley Natural Gas Company, as granted in
that certain document for the transmission of gas, which document was dated
October 14, 1960, filed October 18, 1960 and recorded in Book 61 of Deeds, at
page 497, as modified by the partial release dated September 10, 1971, filed
October 27, 1971 as Document No. 13157 and recorded in Book 20 of Satisfactions
at page 81, over and across part of said Outlot D, Chanhassen Lakes Business
Park and as further partially released by Quit Claim Deed dated June 15, 1982,
filed September 9, 1982 as Document No. 35620.

Note:  The above is shown as a recital on the certificate of title.

 

4.                                       Easement to Minnesota Gas Company,
successor in interest to Minnesota Valley Natural Gas Company, as granted in
that certain instrument dated October 25, 1960, filed October 28, 1960, recorded
in Book 61 of Deeds at page 505 as Document number 98306, affecting parts of
said Outlots D, Chanhassen Lakes Business Park and as further partially released
by Quit Claim Deed dated June 15, 1982, filed September 9, 1982 as Document
No. 35620.

 

5.                                       Easement for electric transmission and
distribution lines as granted to Northern States Power Company by instrument
dated December 18, 1987, filed January 8, 1988, as Document No. T55388, Office
of the Registrar of Titles, Carver County, Minnesota.

 

4

--------------------------------------------------------------------------------